In a proceeding to validate petitions inter alia designating respondent Carol Bellamy as a candidate in the Democratic Party Primary Election to be held on June 20, 1972 for the public office of Member of the State Senate for the 23rd Senatorial District, the appeal is from a judgment of the Supreme Court, Kings County, entered June 13, 1972, which, inter alia, validated the designating petitions of said respondent and various other specified candidates for public office and party positions. Judgment affirmed, without costs. No opinion, • Munder, Acting P. J., Latham, Gulotta and Benjamin, JJ., concur.